                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


DAVID LIPSON, a Nevada resident,                     CV 19-36-M-DWM
and BONE RATTLER, LLC, a
Wyoming limited liability company,

             Plaintiffs and                                ORDER
             Counter-Defendants,

      vs.

GROVER+ COMPANY, LLC d/b/a
MONTANA CREATIVE
ARCHITECTURE AND DESIGN, a
Montana limited liability company, and
SCOTT ELDEN, individually,

             Defendants, Counterclaimants,
             and Third-Party Plaintiffs,

       vs.

NADINE LIPSON, QZM, INC., a
Nevada corporation, and PAWS UP
RANCH, LLC d/b/a RESORT AT
PAWS UP,

             Third-Party Defendants.


      The parties having filed a stipulated motion to vacate the schedule in this

case due to the October 11, 2019 death of Plaintiff David Lipson and good cause

appeanng,


                                             1
      IT IS ORDERED that the motion (Doc. 23) is GRANTED. All deadlines

are VACATED. The jury trial set for June 1, 2020, is VACATED.

      IT IS FURTHER ORDERED that this case is STAYED pending the

appointment of a personal representative for David Lipson. Within sixty days of

the date of this Order, Plaintiffs shall file a notice advising the Court of the

appointment. Alternatively, Plaintiffs shall file a status report advising why the

appointment has not yet occurred and when it is anticipated to occur. The parties

shall be free to conduct discovery in the interim.
                          J_
      DATED this     ?,     day of January, 2020.




                                            2
